DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Downham et al. (6122796) in view of Beskow et al. (2008/0040883) or Macleod et al. (2007/0289087) and Henderson (8943647) or Kim et al. (2010/0095476).


[AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (2nd interpretation of Extension pipe longitudinal length)][AltContent: ][AltContent: textbox (1st interpretation of Extension pipe longitudinal length)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Handle longitudinal length being shorter than Extension pipe longitudinal length)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Handle longitudinal length)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    603
    356
    media_image1.png
    Greyscale

	
[AltContent: textbox (Differences in longitudinal length between the Handle and the first and second interpretations of the Extension pipe)]





[AltContent: connector][AltContent: ][AltContent: connector][AltContent: textbox (1st interpretation of Extension pipe longitudinal length)][AltContent: connector][AltContent: textbox (2nd interpretation of Extension pipe longitudinal length)][AltContent: ][AltContent: textbox (Handle longitudinal length)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: ]
    PNG
    media_image2.png
    361
    270
    media_image2.png
    Greyscale

[AltContent: textbox (3rd interpretation of Extension pipe longitudinal length)]



[AltContent: textbox (Handle longitudinal length)][AltContent: connector]
[AltContent: arrow][AltContent: ][AltContent: ][AltContent: ][AltContent: ]

[AltContent: arrow][AltContent: arrow]
[AltContent: connector][AltContent: arrow]

[AltContent: textbox (2nd interpretation of Extension pipe longitudinal length)][AltContent: textbox (3rd interpretation of Extension pipe longitudinal length)][AltContent: textbox (1st interpretation of Extension pipe longitudinal length)]


[AltContent: textbox (Extension frame)][AltContent: ]
    PNG
    media_image3.png
    453
    258
    media_image3.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Seating recess)]
    PNG
    media_image4.png
    608
    376
    media_image4.png
    Greyscale



In reference to claim 3, Downham et al. disclose that the first cleaner module includes an extension cable and a plug for connection to an external power supply (Column 5, Lines 60-63) and the second cleaner module includes a rechargeable battery (Column 5, Line 61).

In reference to claim 4, Downham et al. disclose that the first cleaner module includes a male coupler (at 29) protruding from the extension frame; and the second cleaner module includes a female coupler (i.e. space or socket that receives 29 therein, Figure 1) recessed in the second body (Figure 1). 

In reference to claim 5, Downham et al. disclose that the first cleaner module includes a plug module (at 29) provided for the male coupler; and the second cleaner module includes a socket module (i.e. space or socket that receives 29 therein, Figure 1) connected to the plug module (Figure 1). 

In reference to claim 6, Downham et al. disclose that the first cleaner module includes an upright connector (29) formed by the plug module; and the second cleaner module includes a handy connector (i.e. space or socket that receives 29 therein, Figure 1) that is formed by the socket module and is connected to the upright connector (Figure 1). 


In reference to claim 8, Downham et al. disclose that the extension frame includes a cover (see figure below) that is provided at an upper end thereof and covers a part (i.e. part 20) of the second body adjacent to the female coupler (i.e. space or socket that receives 29 therein, Figure 1).

[AltContent: arrow][AltContent: textbox (Cover)][AltContent: textbox (Cover)][AltContent: arrow]
    PNG
    media_image5.png
    300
    504
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    540
    508
    media_image6.png
    Greyscale


In reference to claim 9, Downham et al. disclose that the cover includes a guide rail (26) that is formed on an inner surface thereof (Figure 3) and guides entry of the second body; and the second body includes a guide groove (within 20) that is provided at a portion adjacent (see definition of “adjacent” according to www.dictionary.com as being; “lying near, close”) to the female coupler and guides the guide rail (Figure 3).

. 


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Downham et al. (6122796) in view of Beskow et al. (2008/0040883) or Macleod et al. (2007/0289087), Henderson (8943647) or Kim et al. (2010/0095476) and Crouch et al. (2012/0030896). 

In reference to claim 11, Downham et al. disclose the claimed invention as previously mentioned above, but lack, the locking device including a locking member that is rotatably installed on the extension frame, an elastic member that elastically supports the locking member and causes the locking member to protrude from the extension frame when the locking member is rotated in a first direction, and a lever that is rotatably installed on the extension frame and enables the user to rotate the locking member in a second direction opposite to the first direction. However, Crouch et al. teach that it is old and well known in the art at the time the invention was made to attach a secondary cleaner (10) to a main body cleaner (100’, Figure 7) by using a locking device having a locking member (316 or 320) that is rotatably installed on an extension frame (at 112’ or at 300 or at 112’/300), an elastic member (328) that elastically supports the locking member and causes the locking member to protrude from the extension frame when the locking member is rotated in a first direction (by force from spring, Figure 5a), and a lever (318) that is rotatably installed on the extension frame and enables the user to rotate the locking member in a second direction opposite to the first direction (when a user pushes 320 inward, Paragraph 38). It would have 

In reference to claim 12, Crouch et al. disclose that the lever includes a lever section (318) that receives a force from the user, and a pressing section (324) that interacts with the locking member; and the locking member includes a locking section (320) that protrudes from the extension frame and is locked in a locking recess (not labeled but formed as the recess containing element 320 therein, Figure 5a), and an interlocking section (326) that interacts with the pressing section by the rotation of the lever (Paragraph 38).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoo et al. (2009/0031522) also shows that it is old and well known to provide a first cleaner module (200) with an extension frame (formed from 410, 207 and 243, see Figure 5) having a seating recess (within 414a) formed on a rear surface of the extension frame (Figure 7) so that an extension pipe (320) is seated on the first cleaner module and a catching recess (formed as the opening within 243) recessed in an insertion portion (at 243) protruding rearward from a lower portion of the extension frame and coupled to a lower end of the extension pipe (Figure 5). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723